Citation Nr: 0015285	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-32 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as due to asbestos exposure.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs









WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955, September 1955 to September 1959 and November 1960 to 
July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1996 rating decision of the RO.  



FINDINGS OF FACT

1.  The veteran is shown to have likely been exposed to 
asbestos during his extensive period of active service.  

2.  There is medical evidence that the veteran currently has 
a lung disorder recognized as likely related to asbestos 
exposure.  

3.  The veteran's claim of service connection for a lung 
disorder as due to asbestos exposure is plausible and capable 
of substantiation.  



CONCLUSION OF LAW

The claim of service connection for a lung disorder as due to 
asbestos exposure is well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  

Only when that initial burden has been met does the duty of 
the Secretary to assist such a claimant in developing the 
facts pertinent to the claim attach.  Id.  It has been 
further defined that a well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation. Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  It has also held that where a determinative issue 
involves a question of medical diagnosis or causation, 
competent evidence to the effect that the claim is plausible 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran contends that he has lung disease that was caused 
by asbestos exposure during his naval service.  The Board 
notes that the veteran is competent to testify that he was 
exposed to asbestos in service.  Cf. Pearlman v. West, 11 
Vet. App. 443 (1998) (for purposes of well groundedness, 
Board must assume that lay testimony of exposure to mustard 
gas is true).  

The submitted private medical evidence indicates that the 
veteran has interstitial fibrosis.  Indeed, in a January 1999 
report, his private physician stated that he suspected that 
the veteran had some asbestos lung injury.  

Thus, there is competent evidence of current asbestos-related 
lung disease and exposure to asbestos in service.  The Board 
finds that the veteran's claim of service connection is well 
grounded.  See Caluza v. Brown, 7 Vet. App. at 506.  



ORDER

As the claim of service connection for a lung disorder as due 
to claimed asbestos exposure is well grounded, the appeal is 
allowed to this extent subject to further action as discussed 
hereinbelow.  







REMAND

As the veteran has submitted a well-grounded claim, VA's duty 
to assist requires that he be afforded an examination to 
determine the etiology of the pulmonary asbestosis.  See VA 
Manual M21-1, Part VI,  7.21; Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

As noted hereinabove, there is competent evidence of exposure 
to asbestos in service.  However, there also is evidence of 
post-service exposure to asbestos.  In determining the 
etiology of the veteran's asbestosis, the examiner should be 
asked to discuss both the in-service and post-service 
asbestos exposure and the latency period for the development 
of the disease.  See VA Manual M21-1, Part VI,  7.21.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to request that the veteran identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
pulmonary disease since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the nature and likely etiology of his 
pulmonary asbestosis.  All indicated 
testing, including x-ray studies, should 
be done in this regard.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner should elicit from the 
veteran and record a complete history of 
his in-service and post-service 
(occupational) asbestos exposure.  Based 
on his/her review of the case, the 
examiner should provide an opinion as to 
the likelihood that the veteran has 
current pulmonary disability due to 
asbestos exposure which was incurred in 
or aggravated by service.  A complete 
rationale for any opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws, regulations and VA Manual 
provisions.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 



